Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 04/21/2021, in which, claim(s) 9-28 are pending.
Claim(s) 1-8 is/are cancelled. 
Claim(s) 9-28 is/are newly added.

When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2021, has been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings filed on 05/05/2021 is/are accepted by The Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claim(s) 9, 16 and 23 is/are rejected on the ground of nonstatutory double patenting over claim(s) 9 and 17 of U.S. Patent No. 10,382,402 and claims 9 and 21 of U.S. Patent No. 11,012,422. Since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: The claims are much broader than the parents’ applications and clearly anticipated by the parent’s applications both in the features of port negotiating in RTC and open/close ports via firewall.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerhard et al. (Pat. No.: US 8,695,077 B1 - IDS; hereinafter Gerhard) in view of Siegel et al. (Pub. No.: US 2015/0127759 A1 - IDS; hereinafter Siegel).
Regarding claims 9, 16 and 23, Gerhard discloses a computer-implemented method, comprising:
negotiating a port for media data packet exchange using a standardized message element of a Real Time Communication (RTC) that a firewall has no specific knowledge about, wherein the standardized message element includes port information (RTC communication connection with separate firewall/NAT, SIP UA communicates using UDP, TCH, HTTP, etc. to establish web sockets including service port to establish connection, the client and server use at least one standardized message element as port of the proprietary RTC signaling protocol, which message element can be used to fine the information which release to the port [Gerhard; Column 6], once the WebRTC browser client has logged in to the website application server receives communication services using e.g. web sockets and negotiated ports [Gerhard; Column 8]); and 
upon establishing an RTC connection, enabling the firewall to dynamically open and close the port for media data packet exchange using the standardized message element (signaling ports are kept open/closed by firewall/NAT based on communication and transmitting media directly [Gerhard; Column 1, 10]). Gerhard does not explicilty use of proprietary protocols; however, Siegel teaches this feature.
In particular, Siegel teaches for the use of RTC-capable device, one may utilize any RTC protocol including proprietary and standardized protocols [Siegel; 1115], which includes message of supports and proprietary port conformation, etc. [Siegel; 138]. It would have been obvious before the effective filing date of the claimed invention to modify Gerhard in view of Siegel to improve RTC connection.

Regarding claims 10, 17 and 24, Gerhard-Siegel combination discloses wherein enabling the firewall comprises enabling the firewall to dynamically open and close the port with no specific knowledge of the proprietary RTC protocol (the signaling for the firewall/NAT to closed/open ports without need knowing the access portal [Gerhart; Column 10:15-25]).

Regarding claims 11, 18 and 25, Gerhard-Siegel combination discloses further comprising: establishing a Hypertext Transfer Protocol (HTTP) connection prior to negotiating the port for media data packet exchange [Siegel; 494, 138]. 
upgrading the HTTP connection to a WebSocket connection (Gerhard teaches both HTTP and WebSockets connection and both have different benefits [Gerhard; Columns 5-6], adding to the header to create marked message as a way to indicate priority handling indication [Siegel; 6, 42]). The motivation is to improve RTC connection.

Regarding claims 12, 19 and 26, Gerhard-Siegel combination discloses wherein negotiating the port for media data packet exchange is responsive to upgrading the HTTP connection to the WebSocket connection (Gerhard teaches both HTTP and WebSockets connection and both have different benefits [Gerhard; Columns 5-6], adding to the header to create marked message as a way to indicate priority handling indication [Siegel; 6, 42]). The motivation is to improve RTC connection. Internet Communications

Regarding claims 13, 20 and 27, Gerhard-Siegel combination discloses wherein negotiating the port for media data packet exchange comprises exchanging a signal protocol variation [Siegel; 494, 138]. The motivation is to improve RTC connection.

Regarding claims 14, 21 and 28, Gerhard-Siegel combination discloses wherein exchanging the signal protocol variation occurs through a defined field in a header of an add-on (adding to the header to create marked message as a way to indicate priority handling indication [Siegel; 6, 42]). The motivation is to improve RTC connection.

Regarding claims 15 and 22, Gerhard-Siegel combination discloses wherein the media data packets are for audio data or video data (transmitting of media content directly [Gerhard; Column 1]).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAO Q HO/Primary Examiner, Art Unit 2432